United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, SOUTHEASTERN
PROCESSING & DISTRIBUTION CENTER,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 11-645
Issued: November 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2011 appellant filed a timely appeal of a September 30, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
review of the written record.1 Because more than 180 days has elapsed between the last merit
decision dated July 30, 2007 and the filing of the appeal, the Board lacks jurisdiction to review

1

Appellant has also requested an appeal of a September 23, 2010 “decision.” No final decision was issued on
that date. On that date a letter was sent to appellant regarding the procedure for conducting an oral hearing or a
review of the written record. This letter was purely informational in nature and not a final OWCP decision from
which appellant may properly file an appeal. See e.g., Ernesto L. Montoya, 35 ECAB 205 (1983); 20 C.F.R.
§ 10.126.

the merits of this case pursuant to the Federal Employees’ Compensation Act (FECA)2 and 20
C.F.R. §§ 501.2(c) and 501.3.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the
written record as untimely.
On appeal, appellant contends that modification of the July 30, 2007 wage-earning
capacity determination was warranted based on a material change in her accepted medical
conditions.
FACTUAL HISTORY
On March 14, 2001 appellant, then a 42-year-old sign painter/letterer clerk, filed an
occupational disease claim alleging that on January 1, 1991 she first became aware of her
bilateral carpal tunnel syndrome and tendinitis. On February 12, 1991 she realized that her
conditions were caused by repetitive work activities, particularly work performed on flat letter
sorter machines. By letter dated June 13, 2001, OWCP accepted appellant’s claim for bilateral
medial neuropathy and brachial plexopathy.
On October 25, 2006 appellant accepted the employing establishment’s job offer for a
part-time modified sign painter/letterer position based on an October 23, 2006 medical opinion
of Dr. Scott M. Fried, an attending osteopath.
By decision dated July 30, 2007, OWCP reduced appellant’s wage-loss compensation
finding that her actual earnings as a modified sign painter/letterer fairly and reasonably
represented her wage-earning capacity. In an attached statement of appeal rights, it notified her
that any hearing request must be made in writing within 30-calendar days after the date of the
decision, as determined by the postmark of her letter.
In an appeal request form dated and postmarked September 7, 2010, appellant requested a
review of the written record by OWCP’s hearing representative.4
In a decision dated September 30, 2010, OWCP’s Branch of Hearings and Review found
that appellant’s request was untimely and that she was not entitled to a review of the written
record as a matter of right. It advised her that she could appeal this decision to the Board.

2

5 U.S.C. § 8101 et seq.

3

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).
4

Appellant’s September 7, 2010 request actually sought review of the written record regarding a “September 10,
2010” OWCP decision. The Board notes, however, that the record does not contain a decision issued by OWCP on
this date. Moreover, the Board notes that appellant’s request was dated prior to the alleged decision.

2

LEGAL PRECEDENT
Section 8124(b)(1) of FECA5 provides that a claimant not satisfied with OWCP’s
decision is entitled to a hearing before OWCP’s hearing representative when the request is made
within 30 days after issuance of OWCP’s decision.6 Under the implementing regulations, a
claimant who has received a final adverse decision by OWCP is entitled to a hearing or a review
of the written record within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision.7 If the request is not made within 30 days or if it is made after a
reconsideration request, a claimant is not entitled to a hearing or a review of the written record as
a matter of right.8 However, when the request is not timely filed or when reconsideration has
previously been requested, OWCP may within its discretion, grant a hearing or review of the
written record and must exercise this discretion.9
ANALYSIS
Appellant had 30-calendar days from OWCP’s July 30, 2007 decision or until August 29,
2007, to request a review of the written record before OWCP’s hearing representative. Because
her request was dated and postmarked September 7, 2010, her request was untimely. Appellant
was not entitled to a review of the written record as a matter of right under section 8124(b)(1) of
FECA.
However, OWCP’s regulations provide that it has the discretionary authority to grant a
review of the written record even though a claimant is not entitled to one as a matter of right.10
The Board finds that it abused its discretion by failing to set forth its reasons for failing to grant a
discretionary review of the written record. Thus, the case will be remanded to OWCP to
properly exercise its discretion in determining whether to grant appellant a discretionary review
of the written record.11
CONCLUSION
The Board finds that OWCP properly found that appellant was not entitled to a review of
the written record as a matter of right. The Board finds, however, that it did not properly
exercise its discretion in denying appellant a discretionary review of the written record. The case
will be remanded to OWCP for a proper exercise of its discretionary authority.
5

5 U.S.C. §§ 8101-8193.

6

Id. at § 8124(b)(1).

7

Id.; 20 C.F.R. § 10.616(a).

8

Teresa Valle, 57 ECAB 542 (2006).

9

Martha A. McConnell, 50 ECAB 129, 130 (1998).

10

; 20 C.F.R. § 10.616(b); Joseph R. Giallanza, 55 ECAB 16 (2003); W.A., Docket No. 06-1452 (issued
November 27, 2006).
11

Leona B. Jacobs, 55 ECAB 753 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the September 30, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed in part, set aside in part and the case is remanded
for further action consistent with this decision.
Issued: November 17, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

